[This was a suit by Thomas Monroe, superintendent of the city, against Samuel Harkness.] Attachment for violating an- injunction. A rule granted yesterday, on complainant’s affidavit, to show cause why an attachment of contempt should not issue, for violating the injunction in proceeding towards completing a two-story wooden house. Upon further testimony in support of the rule it was made absolute, and an attachment was issued returnable immediately.
[Cited in Wilcox Silver-Plate Co. v. Schimmel, 59 Mich. 528, 26 N. W. 694.
[A similar attachment was issued against William Bradley. See Case No. 9,713.]